office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b02 jkeeney postn-122853-10 third party communication none date of communication not applicable uilc date date to associate area_counsel cc sb new small_business self-employed from acting chief branch passthroughs special industries subject request for chief_counsel_advice this chief_counsel_advice may not be used or cited as precedent legend estate decedent administrator counsel date date date date date a b year year year year issue -------------------------------------------------------------------------------------------- ------------------------- ------------------------------ ------------------- -------------------- ---------- ------------ ---------- ---------- ---------- ----------------- ----------------- ------- ------- ------- ------- postn-122853-10 whether under sec_642 the beneficiaries of the estate none of whom will receive any of the estate’s property pursuant to a settlement agreement with the united_states arising from decedent’s unpaid income taxes should succeed to approximately dollar_figurea of the estate’s unused capital_loss carryovers more specifically are these beneficiaries included within the phrase beneficiaries succeeding to the property of the estate under h conclusion the estate’s beneficiaries should not be entitled to any of the estate’s unused loss_carryovers under sec_642 facts decedent died on date decedent’s will provided that decedent’s spouse received the entire residuary_estate in trust for life with the residue divided equally among descendants of four named individuals at the spouse’s death at the time of death decedent had unpaid assessments arising from underpayments of income_tax for the taxable years of year through year for joint returns filed with the spouse the administrator of the estate entered into a settlement agreement dated date with the united_states which was approved by a state court of appropriate jurisdiction on date decedent’s spouse had died by the time of the settlement agreement and the spouse’s executor consented to the agreement the settlement agreement provided that the estate was to be deemed insolvent and that the united_states was to receive all the proceeds of the estate less outstanding administrative expenses accordingly under the terms of the settlement agreement none of the individual testamentary beneficiaries are entitled to receive any property subsequent to the settlement agreement on or about date the united_states and administrator as administrator of the estate entered into a stipulation and consent agreement reducing to judgment in the amount of dollar_figureb plus interest in favor of the united_states this consent judgment represented the assessed federal_income_tax liabilities for year through year the estate anticipates reporting approximately a dollar_figurea capital_loss_carryover under sec_1212 on its final income_tax return for the taxable_year ending date the estate has received a formal opinion from its tax counsel counsel who concludes that the allocation of the estate’s unused carryover loss to the estate’s beneficiaries is not barred by the terms of the settlement agreement by the fact that the estate is insolvent or by the outstanding dollar_figureb tax_liability owed to the united_states the administrator of the estate filed a summary motion with a state court seeking a judgment directing the administrator to issue schedules k-1 form_1041 beneficiary’s postn-122853-10 share of income deductions credits etc to the estate’s residuary beneficiaries reporting their share of the estimated dollar_figureb unused capital losses the department of justice tax_division contacted cc sbse area_counsel regarding whether they should file a motion to remove this matter from state court and place it into federal court because a state court’s judicial declaration would violate federal rights and whether the underlying proposal to issue schedules k-1 to the beneficiaries is correct cc sbse requested our assistance to determine whether the beneficiaries are entitled to the estate’s unused capital losses under sec_642 law analysis sec_642 states that if on the termination of an estate_or_trust the estate_or_trust has a net_operating_loss_carryover under sec_172 or a capital_loss_carryover under sec_1212 then such carryover or such excess shall be allowed as a deduction in accordance with regulations prescribed by the secretary to the beneficiaries succeeding to the property of the estate_or_trust sec_1_642_h_-3 provides that the phrase beneficiaries succeeding to the property of the estate_or_trust means those beneficiaries upon termination of the estate_or_trust who bear the burden of any loss for which a carryover is allowed or any excess of deduction over gross_income for which a deduction is allowed under sec_642 sec_1_642_h_-3 provides that with reference to an intestate estate the phrase beneficiaries succeeding to the property of the estate_or_trust means the heirs and next of kin to whom the estate is distributed or if the estate is insolvent to whom it would have been distributed if it had not been insolvent sec_1_642_h_-3 provides that in the case of a testate estate the phrase beneficiaries succeeding to the property of the estate_or_trust means the residuary beneficiaries including a residuary_trust and not specific legatees or devisees pecuniary legatees or other nonresiduary beneficiaries however the phrase does not include the recipient of a specific sum of money even though it is payable out of the residue except to the extent that it is not payable in full on the other hand the phrase includes a beneficiary including a_trust who is not strictly a residuary beneficiary but whose devise or bequest is determined by the value of the decedent’s estate as reduced by the loss or deductions in question in the example to sec_1_642_h_-4 the decedent’s will leaves dollar_figure to a and the residue of his estate equally to b and c his estate is sufficient to pay only dollar_figure to a and nothing to b and c there is an excess of deductions over gross_income for the last taxable_year of the estate_or_trust of dollar_figure and a capital_loss_carryover of dollar_figure to both of which sec_642 applies a is a beneficiary succeeding to the property of the estate to the extent of dollar_figure and since the total of the excess of deductions and the loss carryover is dollar_figure a is entitled to the benefit of one half of each item and the remaining half is divided equally between b and c postn-122853-10 with respect to intestate estates sec_1_642_h_-3 specifically contemplates an insolvent estate however the regulation does not distinguish degrees of insolvency in the present case the estate is testate with respect to testate estates sec_1_642_h_-3 states that the phrase include a beneficiary of a fraction of a decedent’s net estate after payment of debts expenses etc this section does not distinguish a void net estate the estate obtained a legal opinion letter stating that the estate’s residuary beneficiaries would be included within the phrase beneficiaries succeeding to the property of the estate under sec_642 the opinion letter also stated that it was made in the absence of any authority other than the regulation itself addressing the application of that phrase in the context of no property passing to any beneficiary therefore the opinion letter concludes that this opinion has not been tested in either a decided case or any published internal_revenue_service ruling in addition the opinion includes the observation that sec_1_642_h_-3 indicates that the department of the treasury contemplates that net_operating_loss carryovers survive the termination of an insolvent estate likewise has not been tested in either a decided case or any published internal_revenue_service ruling section sec_1_642_h_-3 states carryovers and excess_deductions pass only to beneficiaries succeeding to the property of the estate_or_trust who are those beneficiaries upon termination of the estate_or_trust who bear the burden of any loss for which a carryover is allowed in the present case the individual beneficiaries of the estate should no longer be considered beneficiaries after the estate entered into the settlement agreement to transfer all the proceeds of the estate to the united_states this is a distinguishable situation from that set forth in the allocation example beneficiaries in that example received a loss carryover despite not receiving any property but could have received property if the estate had sufficient funds here as a legal matter the individual beneficiaries could no longer receive anything any losses_incurred by the estate were to the detriment of the united_states rather than the individual beneficiaries therefore the estate’s beneficiaries should not be entitled to any of the estate’s unused loss_carryovers under sec_642 this writing may contain privileged information any unauthorized disclosure of these writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -----------------------of this office at if you have any further questions
